Citation Nr: 1611699	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  14-22 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a left shoulder disorder.

3.  Entitlement to service connection for a cervical spine disorder.

4.  Entitlement to service connection for bilateral upper extremity numbness.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel

INTRODUCTION

The Veteran had active duty service from September 1976 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the Veteran and his representative perfected his appeal well beyond the sixty day filing deadline.  38 C.F.R. § 20.302.  This time limit for perfecting an appeal begins to run on the date the RO mails the statement of the case (SOC) to the Veteran, which, in this case, was on June 19, 2013.  Nonetheless, the United States Court of Appeals for Veterans Claims (Court) has held that the filing period for a substantive appeal in a claim for VA benefits is not jurisdictional and that VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  In this case, the RO never informed the Veteran that his substantive appeal was untimely in the two years since it was filed.  Rather, the RO certified the case to the Board and transferred the file.  The Board also notified the Veteran that the case had been received and docketed.  Notably, there were no other issues on appeal for which the case would have been transferred.  Therefore, the actions of VA have led the Veteran to believe that these four issues are on appeal.  Accordingly, the Board will accept jurisdiction.

The Board also notes that the Veteran initially addressed issues of depression and sleep apnea in a December 2011 statement to VA.  The AOJ then sent a notice letter to the Veteran requesting clarification as to whether he had intended to file claims for these issues.  The Veteran did not respond to this letter, and as such, the claims were not adjudicated.  The Board notes that the Veteran again discussed depression in an October 2013 statement.  The Veteran then discussed depression, as well as a left knee and left leg disorder, in May 2015 statements.  To the extent that such statements are attempts to raise the issues of entitlement to service connection for depression, a left knee disorder, and a left leg disorder, the Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160

This appeal was processed using Virtual VA and the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
  
The issues of entitlement to service connection for a right shoulder disorder, a left shoulder disorder, bilateral upper extremity numbness, and a cervical spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a right shoulder disorder was previously considered and denied by the RO in an October 1980 rating decision.  The Veteran was informed of the decision and of his appellate rights, but he did not appeal.  There was also no relevant evidence received within one year of the determination. 

2.  The evidence received since the final October 1980 rating decision is not cumulative of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a right shoulder disorder.


CONCLUSIONS OF LAW

1.  The October 1980 rating decision that denied service connection for a right shoulder disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2015).

2.  The evidence received subsequent to the October 1980 rating decision is new and material, and the claim for service connection for a right shoulder disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable disposition to reopen the Veteran's claim for service connection for a right shoulder disorder, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.  There is no prejudice to the Veteran.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

The Veteran first submitted a claim for service connection for a right shoulder disorder in August 1980, which was denied by the RO in an October 1980 rating decision.  In that decision, the RO acknowledged the Veteran's assertion that he injured his right shoulder in November 1979, but also noted that the service treatment records were silent.  In addition, the RO indicated that a VA examination was negative.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Moreover, there was no pertinent evidence submitted within one year of the decision.  38 C.F.R. § 3.156(b).  Therefore, the Board finds that the October 1980 rating decision is final.

The Board acknowledges that the Veteran has since stated that he did not receive the October 1980 rating decision.  However, the Board notes that the October 1980 rating decision was mailed to the Veteran's last known address, and there is no indication in the file that the rating decision was returned to VA as undeliverable.  The claims file also does not contain any correspondence from the Veteran in regard to a right shoulder claim until 2011.  

There is a presumption of regularity in the law to the effect that "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Clear evidence to the contrary is required to rebut the presumption of regularity. Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  While the Ashley case dealt with regularity in procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271   (1994), the presumption of regularity was applied to procedures at the RO level, such as in the instant case.  It is clear from these cases that a statement of a claimant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations. See Jones v. West, 12 Vet, App. 98, 100 (1998); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  If a claimant alleges non-receipt of a VA notice letter, clear evidence to rebut the presumption of regularity "mandates not only a declaration by the appellant of non-receipt, but additional evidence to corroborate the appellant's declaration, such as an addressing error by VA that was consequential to delivery." Clarke v. Nicholson, 21 Vet. App. 130, 133 (2007).  No such error occurred in the present case.  Thus, there is no basis to rebut the presumption of regularity. 

The Veteran later filed a claim for service connection for a right shoulder disorder in November 2011.  The evidence associated with the file since the December 1980 rating decision shows that the Veteran has a current right shoulder disorder.  For example, VA treatment records dated in 2011 note that he has arthralgia and tendonitis of the right shoulder.  Notably, the evidence did not document a current disability at the time of the prior rating decision.  As such, the evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claim for service connection for a right shoulder disorder.  38 C.F.R. § 3.156(a).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed. 



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a right shoulder disorder is reopened, and to this extent only, the appeal is granted.


REMAND

The Board finds that a remand is necessary in this case for further development.  

With regard to the Veteran's shoulder disorders, a remand is required to obtain additional medical records.  In a May 2015 statement to VA, the Veteran reported that he underwent surgery on his right shoulder in March 2015.  He also reported that his doctor had told him that he would also require surgery on his left shoulder.  Additionally, the Board notes that the Veteran reported receiving treatment from a Dr. W.H. (initials used to protect privacy) in a December 2011 letter to the AOJ.  However, these records are not associated with the claims file.  Accordingly, the AOJ should attempt to obtain these records, as well as any other outstanding medical records.  

In addition, a VA examination is needed in connection with the claims for service connection for a right shoulder disorder, a left shoulder disorder, bilateral upper extremity numbness, and a cervical spine disorder.  The medical evidence shows that there are current diagnoses of record, and the Veteran has alleged that he has experienced symptoms involving his upper extremities, shoulders, and neck since service.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his shoulders, upper extremity numbness, and a cervical spine disorder, to include medical records from any of his shoulder surgeries and Dr. W.H.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any right or left shoulder disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a currently right and/or left shoulder disorder that is causally or etiologically related to his military service, to include any injury or symptomatology therein.  The examiner is asked to specifically address the Veteran's lay statements regarding his in-service shoulder injury in his or her opinion, as well as the Veteran's previous diagnosis of arthritis of the shoulder.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any cervical spine disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current cervical spine disorder that is causally or etiologically related to his military service, to include any injury or symptomatology therein.  The examiner is asked to specifically address the Veteran's lay statements regarding his in-service injury in his or her opinion, as well as the Veteran's previous diagnosis of degenerative disc disease.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral upper extremity numbness that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has current bilateral upper extremity numbness disorder that is causally or etiologically related to his military service, to include any injury or symptomatology therein.  

The examiner should also provide an opinion regarding whether any diagnosed bilateral upper extremity numbness is caused or aggravated by a shoulder disorder or a cervical spine disorder.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  The Veteran should be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655. 

In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be noted if any notice that was sent was returned as undeliverable.

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


